Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00377-CV

                                  Barbara Jean (Johnson) BAKER,
                                             Appellant

                                        v.
                       REVERSE MORTGAGE SOLUTIONS, INC.Appellee
                         REVERSE MORTGAGE SOLUTIONS, INC.,
                                     Appellee

                   From the 83rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 29172
                            Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 30, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal based on the parties’ settlement.

Therefore, we grant the motion and dismiss the appeal with prejudice to the filing of any

subsequent appeals relating to the judgment in the underlying cause. See TEX. R. APP. P. 42.1(a),

43.2(f). Costs of the appeal are taxed against the parties who incurred them.

                                                   PER CURIAM